United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 25, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30748
                         Summary Calendar


KENNETH ARCEMENT, MARLENE ARCEMENT, DAVID BEALER,
ROSEANN BEALER, STACY BEALER, ET AL,

                                     Plaintiffs-Appellants,

versus

AARON BROUSSARD, JEFFERSON PARISH,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     (USDC No. 2:06-cv-1640)
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiffs appeal the dismissal of their complaint for lack of

subject matter jurisdiction.    Plaintiff’s counsel filed eleven

amended complaints, naming numerous defendants and invoking obscure

federal statutes.   Finding that the only common nucleus of these

claims is that they arise from Hurricane Katrina, the district

court severed the claims against Broussard and Jefferson Parish.

The original case, O’Dwyer v. United States, was left behind.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                -2-

     The district court then ordered plaintiffs to file a single

amended complaint, detailing the allegations against Broussard and

Jefferson Parish and reducing the named plaintiffs to those who

belong in the putative class.    The plaintiffs filed the amended

complaint, which asserted only state-law claims of negligence, and

which incorporated by reference legal arguments being asserted in

O’Dwyer, presumably as a jurisdictional hook for supplemental

jurisdiction.

     The district court ruled that “[t]hese legal arguments make

reference to numerous federal statutes, some or all of which have

not obvious relation to the cause of actions set forth herein.”

“More importantly,” the district court continued, “counsel has

specifically disregarded this Court’s order by incorporating these

legal arguments and did not set forth in specific paragraph the

jurisdiction basis for federal jurisdiction against these state

defendants and the factual basis upon which any factual statute

relates to the acts or omissions of these defendants.”

     Upon review of the amended complaint, as well as plaintiff’s

stridently worded brief, we too are at a loss to discern any basis

for federal jurisdiction.   The judgment of the district court is

     AFFIRMED.